Citation Nr: 0530204	
Decision Date: 11/10/05    Archive Date: 11/30/05	

DOCKET NO.  05-05 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1964 to July 
1969.  He served in Vietnam from October 1966 to October 
1967.  His principal duty assignment in Vietnam was as a 
wheeled vehicle mechanic with Company A, 25th Supply and 
Transportation Battalion.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
VARO in St. Louis, Missouri, that denied service connection 
for PTSD.  

This case has been advanced on the Board's docket in 
accordance with the provisions of 38 U.S.C. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2005).  


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claim and has made reasonable efforts to 
develop such evidence.  

2.  The veteran is shown as likely as not to have PTSD due to 
events experienced in Vietnam.  

CONCLUSION OF LAW

1.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for PTSD are met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
heightened duties to notify claimants with regard to appeals.  
However, the Board finds it unnecessary to address the 
applicability of the VCAA to the claim for service connection 
for PTSD in view of the favorable disposition reached herein.  
While additional evidence would be desirable, the Board 
believes there is sufficient information of record with which 
to make a determination at this time.  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  When 
there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical, or under certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Pond v. West, 12 Vet. App. 341, 346 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

Service connection for PTSD requires:  (1) Medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and (3) a link, established by medical evidence, 
between current symptoms and an inservice stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed disorder is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish incurrence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (2005).  

The medical evidence of record establishes that the veteran 
has been accorded psychiatric diagnoses that include PTSD.  
The medical evidence of record includes a report of the VA 
psychiatry progress note taken in June 2004 at which time it 
was indicated the veteran had PTSD and was being seen for 
followup purposes.  Reference was made to anger outbursts.  
It was also noted the veteran was still experiencing 
nightmares, flashbacks, and hyperalertness.  The assessment 
was PTSD.  

The veteran's personnel records disclose that he served in 
Vietnam from October 1966 to October 1967.  During that time 
his principal duty assignment was as a wheeled vehicle 
mechanic with Company A of the 25th Supply and Transportation 
Battalion.  During the course of the year, he participated in 
the Vietnam Counteroffensive Campaign Phase 2.  The unit 
supported the 25th Infantry Division.  The year during which 
the veteran served with the support unit was an active year 
for the 25th Division in Vietnam with regard to exposure to 
hostile fire.  The Board finds this information sufficient to 
verify the veteran himself was an actual participant in 
combat operations.  See Pentecost v. Principi, 
16 Vet. App.124 (2002); 38 C.F.R. § 3.102.  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary of VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence of aggravation of such injury or disease, if 
consistent with the circumstances, condition, or hardships of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b); 
Pentecost, supra.  

In Pentecost, the United States Court of Appeals for Veterans 
Claims (Court) referred to the fact that a veteran with a 
known combat military occupational specialty was stationed 
with a unit that was present when enemy attacks occurred was 
strongly suggestive that the veteran himself was, in fact, 
exposed to such attacks.  As noted in Suozzi v. Brown, 
10 Vet. App. 307 (1997), a stressor need not be corroborative 
in every detail.  There is no requirement in case law that 
there needs to be a high level of exposure to combat.  
Corroboration of the veteran's personal participation in such 
events, although desirable, is not necessary.  Pentecost at 
128.  

In this case, the Board accepts the veteran's assertion that 
he was exposed to enemy fire while serving as a wheeled 
vehicle mechanic with a unit of the 25th Infantry Division in 
Vietnam in late 1966 and through much of 1967.  He has a 
diagnosis of PTSD.  The evidence of record is at least in 
relative equipoise.  Under such circumstances, the veteran 
prevails as to his claim for service connection for PTSD.  


ORDER

Service connection for PTSD is granted.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


